Citation Nr: 1818897	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-52 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for type II diabetes mellitus.

2. Entitlement to service-connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1959 to March 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

By way of background, the RO denied entitlement to service connection for type II diabetes mellitus in a February 2009 rating decision. The Veteran did not file a timely Notice of Disagreement within the one-year appellate period. The Veteran then filed a September 2013 request to reopen his claim for entitlement to service connection for type II diabetes mellitus. The RO denied both the Veteran's request to reopen and claim for entitlement to service connection for type II diabetes mellitus in a July 2014 rating decision. The Veteran filed a Notice of Disagreement in May 2015, and timely perfected an appeal in September 2016.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In a February 2009 rating decision, the RO denied entitlement to service connection for type II diabetes mellitus. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period. The rating decision therefore became final.

2. The evidence associated with the claims file subsequent to the February 2009 rating decision is not cumulative and redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2009 rating decision as to the denial of service connection for type II diabetes mellitus is final. 38 U.S.C. §§ 7103, 7104, 7105 (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for type II diabetes mellitus. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

In light of the fully favorable decision herein no discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).




II. New and Material Evidence

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. 

Here, the Veteran originally filed a claim of entitlement to service connection for type II diabetes mellitus in October 2008; a February 2009 rating decision denied the claim. The aforementioned rating decision cited the lack of a diagnosis for type II diabetes mellitus as the reason for denial. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The February 2009 rating decision therefore became final. See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The only relevant evidence of record at the time of the February 2009 rating decision were the Veteran's service treatment records.

In September 2013, the Veteran requested that his claim of entitlement to service connection for type II diabetes mellitus be reopened. Relevant additional evidence received since the February 2009 rating decision includes a May 2015 correspondence from Dr. D. B., indicating that the Veteran has been receiving treatment for diabetes.

This evidence was not previously on file at the time of the February 2009 rating decision; thus it is new. Furthermore, this evidence is material because it bears directly on the issue of a diagnosis for type II diabetes mellitus, being that the claim was previously denied for a lack thereof. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for type II diabetes mellitus, and it raises a reasonable possibility of substantiating the claim. Accordingly, the claim of entitlement to service connection for type II diabetes mellitus is reopened. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim for service connection for type II diabetes mellitus is granted.


REMAND

The May 2015 Correspondence from Dr. D. B. indicates that the Veteran has a current diagnosis for diabetes. The Veteran's service treatment records are silent for any diagnosis or treatment for diabetes. However, the Veteran contends on that on at least two occasions during active service, he was informed that his blood sugar was elevated. See May 2015 Notice of Disagreement and May 2015 Correspondence from Dr. D. B. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

Thus far, no examination or opinion has been provided on this issue. Accordingly, as the record indicates that the Veteran has a current diagnosis that may be associated with active service, a remand seeking such an examination and opinion is necessary. See id.

Additionally, as the record indicates that the Veteran has received private treatment for diabetes, further development is needed to associate said records with the claims file. Consequently, the Board concludes that it also must remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA and private treatment records. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2. Following completion of the above, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his diabetes. The claims file must be provided to the examiner for review. All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that his diabetes had its onset in, or is otherwise etiologically related to, his active service. The examiner must consider the Veteran's lay statements regarding elevated blood sugar during service. Attention is also invited to the May 2015 Correspondence from Dr. D.B.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so. In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. The AOJ should then review the record, ensure all development sought is completed, and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


